Case: 20-60295     Document: 00515966899         Page: 1     Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         August 5, 2021
                                  No. 20-60295                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Bassam Mohammed Jebril,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A058 241 907


   Before Barksdale, Costa, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Bassam Mohammed Jebril, a native and citizen of Jordan, was
   admitted into the United States as a conditional lawful permanent resident as
   the spouse of a United States citizen. In 2018, he was convicted in Texas
   state court for assaulting his wife. While on bond, Jebril violated the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60295      Document: 00515966899          Page: 2     Date Filed: 08/05/2021




                                        No. 20-60295


   protective order contained in his bond conditions by slashing his wife’s tires.
   In April 2019, he was served with a notice to appear, charging him with
   removability from the United States pursuant to 8 U.S.C. § 1227(a)(2)(E)(i)
   and (ii). Jebril filed an application for cancellation of removal pursuant to
   8 U.S.C. § 1229b(a).     While the immigration case was pending, Texas
   authorities issued a probable-cause affidavit, alleging Jebril committed an
   aggravated sexual assault in 2012.
          Before the immigration judge (IJ), both sides agreed Jebril was
   statutorily eligible for cancellation of removal. The IJ denied his application
   for cancellation of removal as a matter of discretion, finding the negative
   factors, most notably Jebril’s criminal convictions, outweighed the positive
   factors. See Matter of C-V-T-, 22 I. & N. Dec. 7, 11 (BIA 1998). The Board
   of Immigration Appeals (BIA) affirmed the IJ’s order and dismissed the
   appeal, concluding: the IJ’s decision was reasonable; and, despite his
   contentions, Jebril’s due-process rights had not been violated by the
   introduction of the sexual-assault probable-cause affidavit.
          Jebril petitions for review of the BIA’s dismissing his appeal from the
   denial of cancellation of removal, contending: the IJ and BIA erred by failing
   to consider positive factors; the IJ erred by finding his wife credible; and his
   due-process rights were violated by the introduction of the probable-cause
   affidavit.
          As an initial matter, we conduct a de novo review to determine
   jurisdiction vel non. Hadwani v. Gonzales, 445 F.3d 798, 800 (5th Cir. 2006).
   Our court lacks jurisdiction to review the BIA’s denial of discretionary relief.
   8 U.S.C. § 1252(a)(2)(B)(i). Whether an alien is statutorily eligible for relief,
   such as cancellation of removal, is a “nondiscretionary decision . . . making
   Section 1252(a)(2)(B)(i)’s jurisdictional bar inapplicable”.        Melendez v.
   McAleenan, 928 F.3d 425, 426–27 (5th Cir. 2019); Trejo v. Garland, No. 20-




                                          2
Case: 20-60295      Document: 00515966899          Page: 3     Date Filed: 08/05/2021




                                         No. 20-60295


   60353, 2021 WL 2767440, at *3 (5th Cir. 2 July 2021). “[T]he decision that
   is shielded from judicial review by § 1252(a)(2)(B)(i)” is “whether to actually
   grant cancellation to a qualifying alien”. Trejo, 2021 WL 2767440, at *8
   (emphasis in original) (citations omitted).
          Section 1252(a) does not, however, “preclud[e] review of
   constitutional claims or questions of law raised upon a petition for review”.
   8 U.S.C. § 1252(a)(2)(D). Accordingly, we have jurisdiction to review
   Jebril’s due-process claim. Due-process challenges are reviewed de novo. De
   Zavala v. Ashcroft, 385 F.3d 879, 883 (5th Cir. 2004).
          Jebril’s claim that the IJ and BIA failed to consider all of the factors or
   assigned improper weight to certain evidence, however, are not
   constitutional claims or questions of law sufficient to confer jurisdiction to
   review the decisions of the IJ and BIA. See Hadwani, 445 F.3d at 801
   (“[Applicant]’s constitutional claim is an abuse of discretion argument
   cloaked in constitutional garb, and as such, it must be rejected.” (internal
   quotation marks, citation, and brackets omitted)). Likewise, his contention
   the IJ legally erred by finding his wife to be credible is merely an assertion
   that the IJ did not properly weigh the evidence. Cf. Sattani v. Holder, 749
   F.3d 368, 372 (5th Cir. 2014), abrogated in part on other grounds by Trejo, 2021
   WL 2767440. Because Jebril challenges the consideration and weighing of
   the evidence, we lack jurisdiction over those claims. See id.
          As for his due-process claim, Jebril fails to establish he did not receive
   notice of the charges against him, a hearing, or a fair opportunity to be heard.
   See Hadwani, 445 F.3d at 800. A “failure to receive relief that is purely
   discretionary in nature does not amount” to a violation of the Fifth
   Amendment’s Due Process Clause. Assaad v. Ashcroft, 378 F.3d 471, 475 (5th
   Cir. 2004). Further, even if the admission of the probable-cause affidavit




                                           3
Case: 20-60295     Document: 00515966899         Page: 4    Date Filed: 08/05/2021




                                       No. 20-60295


   constituted a due-process violation, Jebril fails to demonstrate that he was
   substantially prejudiced by its admission. See De Zavala, 385 F.3d at 883.
          DISMISSED in part; DENIED in part.




                                         4